DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on June 2nd, 2021 is acknowledged.
Claims 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one Claim 1 recites “a method of treating connective tissue”, however, there is no clear method described in the specification as to how to treat the tissue in order to cause a redox reaction as described in claims 2-4. The claims recites applying DC current to the tissue but the Applicant fails to describe the necessary limitations describing the parameters of the DC current applied that would treat the tissue or cause the reactions in the claim. Further, the method and the necessary stimulation parameter to obtain the desired result, is not adequately defined, either by the Applicant or according to common knowledge in the art to the extent that a skilled artisan could not make and use the invention without undue experimentation according to the long-held standard set by In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Breath of the claims
The examiner recognizes that the specification does not enable the broad scope of the claims for treating tissue as well as causing an oxidation-reduction reaction, or reducing hydrogen ions to hydrogen gas in a cathodic region of the tissue, or oxidizing hydroxide ions to oxygen gas in an anodic region of the tissue in the absence of intentionally heating the tissue, because the specification only presented examples of affecting the softness of the tissue or deforming the tissue, and there was evidence that extensive experimentation would have been required to figure out the proper steps, parameters, and intensity of the treatment method and of the DC current, voltage and time applied to the tissue, to elicit the intended response or reaction. The applicant claims the method will treat connective tissue but disclosure fails to show what amount of DC current needs to be applied to treat the tissue without intentionally heating the tissue or what specific problem is being treated.
State of the prior art
The disclosure of the present application states in paragraph 26 that “the complete mechanism of EMR is not completely known” and therefore there is no clear mechanism or method of using an EMR as described in the disclosure to obtain the desired or stated result from its use. As can best be determined, there was no art-specific definition or understanding of the mechanisms of an EMR at the time of filing.
The amount of direction provided by the inventor
 The inventor provides multiple examples of how to treat connective tissue, however fails to qualify the necessary steps and limitations of the method, specifically the applied current, voltage and application time, required to treat the connective tissue. The disclosure consistently states that there was no statistical significance found during multiple aspects of the experiments ([0039]; [0052]) and fails to limit the steps of the method determined through experimentation. 
Existence of working example
The examiner interprets the disclosure as failing to provide proof of a working method for treating connective tissue as is claimed. The specification consistently states that the experiments failed to show statistical significance between the tissue treated with the claimed method and the non-treated or control tissue ([0039]; [0052]).
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Absent of any clear direction from the inventor as to the method used to treat the connective tissue, and the parameters of the DC current required and treatment time, one of ordinary skill in the art would be faced with burdensome and undue experimentation when endeavoring to achieve the claimed treatment of connective tissue. Even if the artisan were to use the parameters described in the example of the disclosure, it could not readily be determined what parameters have been applied to the tissue to treat it in the absence of intentionally heating the tissue, whether the tissue has been treated and if an oxidation-reduction reaction, or any other claimed reaction would occur. The applicant even states in the specification in paragraph 34 “mechanical testing using Material Testing Systems (MTS), the gold standard for orthopedic industry cases, has not been accomplished in this study”, therefore there is no reason to believe that the given example experiments would treat the tissue.
For at least these reasons, it is clear that one of ordinary skill in the art endeavoring to make and use the invention of claims 1-6 could not do so without undue experimentation, and the claim thus fails the enablement requirement of 35 USC 112(a). 
The dependent claims inherit the same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al (U.S. PG Pub 20150065910 A1).
Regarding claim 1, Wong teaches method of treating connective tissue, comprising: applying a DC current to the tissue in the absence of intentionally heating the tissue (Fig. 18 illustrates electromechanical reshaping (ERM) of the tissue of a rabbit ear using DC current applied to the tissue; Fig. 22; [0034]; [0072]-[0073] teaches that EMR treatment to the tissue, where a DC current is applied to the tissue is non-thermal reshaping technique where the temperature increase to the connective tissue is negligible).
Regarding claim 2-4, Wong teaches the method in claim 1, further comprising: causing an oxidation-reduction reaction in the tissue ([0068] teaches that a redox reaction requires both a reduction reaction and an oxidation reduction simultaneous do to the nature and balance of the reaction; [0084]-0085] teaches an oxidation-reduction reaction occurring in order to cause EMR. It further teaches this reaction occurs upon the oxidation of water/electrolytes at the electrode/tissue interface. As is known in the art, in a redox reaction of water or electrolytes, the half reaction of reducing hydrogen ions to hydrogen gas occurs in the cathode region of the matrix and the half reaction of oxidizing the hydroxide ions to oxygen gas occurs at the anodic regions of the matrix).
Regarding claim 5, Wong teaches the method in claim 1, further comprising: compressing the tissue ([0005] teaches compressing the tissue in tandem with preforming potential-driven electromechanical (EMR) and/or potential-driven electrochemical modification of tissue (PDEMT); [0053]; [claim 15]).
Regarding claim 6, Wong teaches the method in claim 1, further comprising: stretching the tissue ([0070] teaches that preforming PDEMT can cause the tissue to stretch; Fig. 18 and [0073] teach the tissue undergoing mechanical deformation (stretching) by the jib used for applying the current)
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skiba (U.S. PG Pub 20170128720 A1).
Regarding claim 1, Skiba teaches a method for treating connective tissue ([0036]; [0137]-[0138]), comprising: applying a DC current to the tissue in the absence of intentionally heating the tissue ([0036] teaches a method for treating wounds by applying low level electric currents to the tissue with no intension of heating; [0067] teaches using DC current to generate the electric field or current to the tissue; [0089]).
Regarding claim 2-4, Skiba teaches the method in claim 1, further comprising: causing an oxidation-reduction reaction in the tissue ([0062] teaches causing a redox reaction between a first and second dissimilar reservoir causing a current to be generated; [0114]-[0115] teaches the electrodes 6 and 10 being made of dissimilar metals (silver and zinc) that are placed in a would fluid (water or electrolytic solution) causing a redox reaction between the metals to produce a current applied to the tissue; [0121] teaches a Low level electrode current or field system, wherein when the electrodes define a voltaic cell that when contacted by an electrolytic solution generates a spontaneous current. This current would lead to a redox reaction in the electrolytic solution of the tissue. As is known in the art, in a redox reaction of water or electrolytes, the half reaction of reducing hydrogen ions to hydrogen gas occurs in the cathode region of the matrix and the half reaction of oxidizing the hydroxide ions to oxygen gas occurs at the anodic regions of the matrix).
Regarding claim 5, Skiba teaches the method in claim 1, further comprising: compressing the tissue ([0071] use of an elastic dressing that compresses tissue along with the device for treating the connective tissue).
Regarding claim 6, Skiba teaches the method in claim 1, further comprising: stretching the tissue ([0141] teaches that the low level electric current or field system for treating the tissue, can be stretched before application such that the tissue around the wound is pulled (stretched) bringing the edges of the wound closer together).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. You et al (U.S. PG Pub 20180177543 A1) teaches a method for treating tissue (including connective tissue) substantially similar to the method and experiment disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                         
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792